NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0066n.06
                           Filed: January 26, 2007

                                             No. 06-3314

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


JACK FLEMING,                                      )
                                                   )
       Plaintiff-Appellant,                        )
                                                   )
v.                                                 )    ON APPEAL FROM THE UNITED
                                                   )    STATES DISTRICT COURT FOR THE
FORD MOTOR COMPANY; UNITED                         )    NORTHERN DISTRICT OF OHIO
AUTO WORKERS, LOCAL 420,                           )
                                                   )
       Defendants-Appellees.                       )
                                                   )
                                                   )



       Before: SUHRHEINRICH, GIBBONS and COOK, Circuit Judges.


       PER CURIAM. Appellant appeals the district court’s order granting summary judgment for

Appellees. After reviewing the record, the parties’ briefs, and the applicable law, this court

determines that no jurisprudential purpose would be served by a panel opinion and affirms the

district court’s decision for the reasons stated in that court’s opinion.